DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on November 16, 2021 is acknowledged. Claims 1, 4-7, 9-10, 12, and 14-15 are pending in this application. Claims 1, 7, 9, and 12 are amended. Claims 2-3, 8, 11, and 13 have been cancelled.  All pending claims are under examination in this application. 

Maintained Rejections/Objections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-10, 12,  and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR 1020160146007 A; translation provided) in view of Song et al. (KR 1020120129474; translation provided). 
Shin discloses a pharmaceutical composition comprising an ethanolic extract of Salvia plebeia R. Br. for preventing or treating respiratory inflammatory disease (abstract). 

Shin does not disclose the use of red ginseng. 
Song discloses a pharmaceutical compositions comprising an extract of red ginseng for treating and preventing inflammatory diseases including bronchial asthma (a respiratory disease) (abstract).
The composition comprises 0.1-50% weight based on the total weight of the combination (page 5). 
As noted each reference (Shin and Song) disclose their composition comprises 0.1-50% of their respective extracts in their compositions, therefore, it would be reasonable to prepare a combined compositions utilizing both extracts in a composition having a ratio within the recited range. 
Both references disclose an ethanolic extract, which is a C2 alcohol. 
Regarding claim 4, both references disclose obtaining the basic extract, neither discloses the source of the extract, however, the components of a plant are the body, stem, root, and flower, therefore, and it would necessarily have to be obtained from one of the recited sources. 
Regarding claim 5, the ginseng is obtained from 3-8 year old ginseng (abstract), obtained by the panax species, Panax quinquefolia and Panax notoginseng, are recited. 
Regarding claims 6-7 and 14-15, the claims are "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 9-10, the formulations can be prepared as a tablet in a health functional food (Shin, pages 6-7; Song, page 5).
Regarding claim 12, each reference discloses its composition can be utilized for the treatment of respiratory inflammatory disease. 
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the invention to have to combine the pharmaceutical compositions of Shin and Song to treat respiratory inflammatory disease since both references are drawn to the same field of endeavor. It has been held that combinations of two or more compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is to be used for the very same purpose. In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Applicant found that the combination of the two extracts show potent synergistic effects on respiratory inflammation disease and the effect of the combined composition is more potent than the two herb extracts administered separately.  Inhibition achieved with SP alone is 36% and with RG alone is 20%, was the ratio of 2:1 and 3:1 is 58% and 63%, respectively as documented in Table 3. 
As previously discussed in the interview with Gleb Savich on October 15, 2021, the combination of SP and RG does not show a synergist inhibition but an additive inhibition at best. A 1:1 ratio would additively be approximately 56%, however having a greater amount of SP would increase the inhibition.  
Applicant has not shown a synergistically significant increase in inhibition at the claimed ratios.  Synergism by definition is the joint action of agents, as drugs, that when taken together, increase each other’s effectiveness. Applicant has not provided any evidence of a synergistic relationship of SP and RG in the inhibition, as argued by Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615